DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 7/14/2022 has been accepted and claims 2-17 are examined below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 2, 5, 9-10, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 12, 14, and 16 of U.S. Patent No. 10,916,051 (patent 051) in view of Basso et al. (U.S. Patent Application Publication No. 2012/0069139 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 has broader limitations than claim 10 of patent 051 in view of Basso.
5.	The following is a chart showing the correspondences between the claims of the present application with the claims of patent 051.
Claims of present application
2
5
9
10
13
17
Claims of patent 051
10
10
12
14
14
16


6.	The following is a table showing the claim limitation correspondence between claim 2 of present application with claim 10 of patent 051.
Claim 2 of present application 
Claim 10 of patent 051
2. (New) A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
10. A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
receiving, at a receiving device that is in a video call with a sender device, a frame of a video from the sender device, wherein the frame includes depth data and color data for a plurality of pixels; 
receiving a plurality of frames of a video, wherein each frame includes depth data and color data for a plurality of pixels;
Basso in paragraph [0002] disclosing a video conference over telecommunications networks.
segmenting the frame based on the depth data to classify each pixel as a foreground pixel or a background pixel; 
segmenting each frame based on the depth data to classify each pixel as a foreground pixel or a background pixel;

setting depth value of each background pixel to a fixed depth value;
smoothing depth values of the plurality of pixels; 
applying a Gaussian filter to smooth depth values of the plurality of pixels;
calculating surface normals based on the smoothed depth values of the plurality of pixels; 
calculating surface normals based on the depth values of the plurality of pixels;
creating a three-dimensional (3D) mesh based on the surface normals; 
creating a three-dimensional (3D) mesh based on the depth values of the plurality of pixels and the surface normals; 
and rendering a relighted frame by adding a virtual light based on the 3D mesh and the color data.
and rendering a relighted frame by adding a virtual light based on the 3D mesh and the color data.




7.	Claims 2, 5, 7-8, 10, 13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-15, respectively, of U.S. Patent No. 11,335,057 (patent 057). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 has broader limitations than claim 8 of patent 057 in view of Basso.
8.	The following is a chart showing the correspondences between the claims of the present application with the claims of patent 057.
Claims of present application 
2
7
8
5
10
15
16
13
Claims of patent 057
8
9
10
11
12
13
14
15


9.	The following is a table showing the claim limitation correspondence between claim 2 of present application with claim 8 of patent 057.
Claim 2 of present application 
Claim 8 of patent 057
2. (New) A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
receiving, at a receiving device that is in a video call with a sender device, a frame of a video from the sender device, 
8. A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising:

receiving a frame of a video captured in a video calling application at a sender device during a video call, 
wherein the frame includes depth data and color data for a plurality of pixels; 
wherein the frame includes depth data and color data for a plurality of pixels;
segmenting the frame based on the depth data to classify each pixel as a foreground pixel or a background pixel; 
segmenting the frame based on the depth data to classify each pixel as a foreground pixel or a background pixel;
smoothing depth values of the plurality of pixels; 
smoothing depth values of the plurality of pixels;
calculating surface normals based on the smoothed depth values of the plurality of pixels; 
calculating surface normals based on the smoothed depth values of the plurality of pixels;
creating a three-dimensional (3D) mesh based on the surface normals; and rendering a relighted frame by adding a virtual light based on the 3D mesh and the color data.
creating a three-dimensional (3D) mesh based on the surface normals;
rendering a relighted frame by adding a virtual light based on the 3D mesh and the color data; 

And sending the relighted frame over a network from the sender device to a receiving device that is in the video call.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Basso et al. (U.S. Patent Application Publication No. 2012/0069139 A1), in view of Trivedi et al. (U.S. Patent Application Publication No. 2006/0187305 A1). In view of Dedhia et al. (U.S. Patent Application Publication No. 2013/0136358 A1), in view of Imber et al. (U.S. Patent Application Publication No. 2017/0116708 A1), and further in view of Michielin et al. (U.S. Patent Application Publication No. 2020/0349754 A1).
14.	Regarding Claim 2 (New), Basso discloses A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising: (paragraph [0057] reciting “… The control circuitry 204 may include a microprocessor for use on digital networks. In one arrangement, the video conferencing system may operate with commercially available operating software. Control circuitry 204 also includes an operable connection to memory 206. Memory 206 stores computer readable data installed or programmed by a user, including instructions for digitally illuminating an object. Memory 206 can be any type, which provides nonvolatile storage that can be electrically erased and/or reprogrammed.”)
	and rendering a relighted frame by adding a virtual light based on the 3D mesh and the color data. (paragraph [0051] reciting “Referring to FIGS. 1 and 2, modeling module 12 preferably creates a three-dimensional model of the head of a person or a portion of a head of the person seated in front of the camera (not shown). Preferably, the three-dimensional model is in the form of an ellipsoid model. It is to be understood that the present invention is not limited to a three-dimensional ellipsoid. It is contemplated that more complex shapes can be modeled for the head of the user. This complex shapes can form a refined surface model. For example, a three-dimensional model of the head can be constructed to closely match the surfaces and features of the face. This refined surface model can be advantageous for improved shadow effects and point illumination of the head.”;
paragraph [0055] reciting “FIG. 11 illustrates a flow diagram of a method of digitally illuminating an object, such as a head of a person. In step 100, a camera captures the image. In step 102, the head motion of the subject in front of the camera is tracked in tracking module 10. This process produces position information of the head and facial features. In step 104, a three-dimensional ellipsoid is generated from the position information of the tracking module 10. In step 106, virtual lighting is applied to the ellipsoid and mixed together. In step 108, the image is displayed on the screen or transmitted to another device for viewing the image.”) 
While not explicitly disclosed by Basso, Trivedi discloses receiving, at a receiving device that is in a video call with a sender device, a frame of a video from the sender device, (paragraph [0003] reciting “Video cameras have been used to capture video images for various applications such as surveillance, machine vision, security monitoring, inspection, sensing and detection. In these and other applications, the captured video images may be sent to a nearby or remote image processing device to be processed and displayed. Digital image processing techniques may be used to process the video images to extract information from the video images.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso with Trivedi so that the image processing is perform at the receiver device of the video conferencing call.  While Basso adding virtual lighting to a processing image from a video conference call, the image processing is performed at the image capturing/sender device.  Trivedi allows this processing to be performed at a receiver device.  This is an obviously beneficial modification as it allows the processing to be performed on another system, thereby not stressing out the sender system.  
While not explicitly disclosed by the combination of Basso and Trivedi, Dedhia discloses wherein the frame includes depth data and color data for a plurality of pixels; (paragraph [0018] reciting “The computing system 100 may include a sensor input to receive observation information from one or more sensors monitoring scene 109. As a non-limiting example, the computing system may include a universal serial bus configured to receive depth images and/or color images from one or more input devices including a depth sensor and/or an image sensor (e.g. camera).”)
segmenting the frame based on the depth data to classify each pixel as a foreground pixel or a background pixel; smoothing depth values of the plurality of pixels; (paragraph [0030] reciting “At 310, method 300 includes recognizing a segmentation map. The segmentation map may be derived from the depth image. Whereas the depth image may comprise a full range of values, each value representing a different depth, a segmentation map may provide a binary (two-value) image comprising pixels of a first value representing estimated background pixels 312 and pixels of a second value representing estimated foreground pixels 314.”;
	paragraph [0018] reciting “The computing system 100 may include a sensor input to receive observation information from one or more sensors monitoring scene 109. As a non-limiting example, the computing system may include a universal serial bus configured to receive depth images and/or color images from one or more input devices including a depth sensor and/or an image sensor (e.g. camera).”  	Each image captured by video camera/sensor has a depth map and color for all the pixels and the depth map is used to derive a segmentation map delineating pixels in the foreground and pixels in the background.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso and Trivedi with Dedhia so that segmentation of the colored depth image can be achieved.  This is an obviously beneficial modification since the model of the head is tracked and a 3D model of the head is generated based on the head tracking and segmentation of image allows for the head to be segmented into the foreground so it can be image processed.
	While the combination of Basso, Trivedi, and Dedhia does not explicitly disclose, Imber discloses smoothing depth values of the plurality of pixels; calculating surface normals based on the smoothed depth values of the plurality of pixels; (paragraph [0027] reciting “… Therefore, as described in more detail below in steps S304 to S308 the depth values and the surface normals (determined from the depth values as described below) are refined (i.e. upsampled and smoothed) to obtain refined depth values and refined surface normals which match the colour image as closely as possible. In other examples, the depth values of the depth image may be determined in other ways (e.g. not using a depth camera). …”  	The surface normals are determined from the depth values and the refined surface normals are determined by smoothing (refining) the depth values.).)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, and Dedhia with Imber so that smoothing the depth values of the pixels results in a refined surface normal.  This is an obviously beneficial modification since Basso discloses using surface normal of the 3D models for virtual lighting.	While the combination of Basso, Trivedi, Dedhia, and Imber does not explicitly disclosed, Michielin discloses creating a three-dimensional (3D) mesh based on the surface normals; (paragraph [0009] reciting “In some embodiments, the method may include calculating surface normal vectors corresponding to positions in a 3D space of a plurality of feature points that are visible in ones of the plurality of 2D images. The generating the second process 3D mesh representation of the physical object may be based on the calculated surface normal vectors.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, and Imber with Michielin in order to generate a 3D model of the head as disclosed in Basso.  This is an obviously beneficial modification as the 3D model mesh generated from surface normals allows for some teachings of Basso to be achieved and the surface normals are also required in Basso for properly rendering virtual light on that 3D mesh object.
15.	Regarding Claim 3 (New), Trivedi further discloses The non-transitory computer-readable medium of claim 2, wherein the operations further comprise displaying the relighted frame on a display screen of the receiving device. (paragraph [0003] reciting “Video cameras have been used to capture video images for various applications such as surveillance, machine vision, security monitoring, inspection, sensing and detection. In these and other applications, the captured video images may be sent to a nearby or remote image processing device to be processed and displayed. Digital image processing techniques may be used to process the video images to extract information from the video images.”
	The processing of the image that is performed in Basso can be perform on a receiving device that receive image of the user at the other end of video conference call.)
16.	Regarding Claim 10 (New), Basso discloses A computing device comprising: one or more hardware processors; and a memory coupled to the one or more hardware processors, with instructions thereon, that when executed by the one or more hardware processors to perform operations comprising: (paragraph [0057] reciting “… The control circuitry 204 may include a microprocessor for use on digital networks. In one arrangement, the video conferencing system may operate with commercially available operating software. Control circuitry 204 also includes an operable connection to memory 206. Memory 206 stores computer readable data installed or programmed by a user, including instructions for digitally illuminating an object. Memory 206 can be any type, which provides nonvolatile storage that can be electrically erased and/or reprogrammed.”)	and rendering a relighted frame by adding a virtual light based on the 3D mesh and the color data.  (paragraph [0051] reciting “Referring to FIGS. 1 and 2, modeling module 12 preferably creates a three-dimensional model of the head of a person or a portion of a head of the person seated in front of the camera (not shown). Preferably, the three-dimensional model is in the form of an ellipsoid model. It is to be understood that the present invention is not limited to a three-dimensional ellipsoid. It is contemplated that more complex shapes can be modeled for the head of the user. This complex shapes can form a refined surface model. For example, a three-dimensional model of the head can be constructed to closely match the surfaces and features of the face. This refined surface model can be advantageous for improved shadow effects and point illumination of the head.”;
paragraph [0055] reciting “FIG. 11 illustrates a flow diagram of a method of digitally illuminating an object, such as a head of a person. In step 100, a camera captures the image. In step 102, the head motion of the subject in front of the camera is tracked in tracking module 10. This process produces position information of the head and facial features. In step 104, a three-dimensional ellipsoid is generated from the position information of the tracking module 10. In step 106, virtual lighting is applied to the ellipsoid and mixed together. In step 108, the image is displayed on the screen or transmitted to another device for viewing the image.”) 
While not explicitly disclosed by Basso, Trivedi discloses receiving a frame of a video from a sender device that is in a video call with the computing device, (paragraph [0003] reciting “Video cameras have been used to capture video images for various applications such as surveillance, machine vision, security monitoring, inspection, sensing and detection. In these and other applications, the captured video images may be sent to a nearby or remote image processing device to be processed and displayed. Digital image processing techniques may be used to process the video images to extract information from the video images.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso with Trivedi so that the image processing is perform at the receiver device of the video conferencing call.  While Basso adding virtual lighting to a processing image from a video conference call, the image processing is performed at the image capturing/sender device.  Trivedi allows this processing to be performed at a receiver device.  This is an obviously beneficial modification as it allows the processing to be performed on another system, thereby not stressing out the sender system.  
While not explicitly disclosed by the combination of Basso and Trivedi, Dedhia discloses wherein the frame includes depth data and color data for a plurality of pixels; (paragraph [0018] reciting “The computing system 100 may include a sensor input to receive observation information from one or more sensors monitoring scene 109. As a non-limiting example, the computing system may include a universal serial bus configured to receive depth images and/or color images from one or more input devices including a depth sensor and/or an image sensor (e.g. camera).”)
segmenting the frame based on the depth data to classify each pixel as a foreground pixel or a background pixel; (paragraph [0030] reciting “At 310, method 300 includes recognizing a segmentation map. The segmentation map may be derived from the depth image. Whereas the depth image may comprise a full range of values, each value representing a different depth, a segmentation map may provide a binary (two-value) image comprising pixels of a first value representing estimated background pixels 312 and pixels of a second value representing estimated foreground pixels 314.”;
	paragraph [0018] reciting “The computing system 100 may include a sensor input to receive observation information from one or more sensors monitoring scene 109. As a non-limiting example, the computing system may include a universal serial bus configured to receive depth images and/or color images from one or more input devices including a depth sensor and/or an image sensor (e.g. camera).”  	Each image captured by video camera/sensor has a depth map and color for all the pixels and the depth map is used to derive a segmentation map delineating pixels in the foreground and pixels in the background.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso and Trivedi with Dedhia so that segmentation of the colored depth image can be achieved.  This is an obviously beneficial modification since the model of the head is tracked and a 3D model of the head is generated based on the head tracking and segmentation of image allows for the head to be segmented into the foreground so it can be image processed.
	While the combination of Basso, Trivedi, and Dedhia does not explicitly disclose, Imber discloses smoothing depth values of the plurality of pixels; calculating surface normals based on the smoothed depth values of the plurality of pixels; (paragraph [0027] reciting “… Therefore, as described in more detail below in steps S304 to S308 the depth values and the surface normals (determined from the depth values as described below) are refined (i.e. upsampled and smoothed) to obtain refined depth values and refined surface normals which match the colour image as closely as possible. In other examples, the depth values of the depth image may be determined in other ways (e.g. not using a depth camera). …”  	The surface normals are determined from the depth values and the refined surface normals are determined by smoothing (refining) the depth values.).)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, and Dedhia with Imber so that smoothing the depth values of the pixels results in a refined surface normal.  This is an obviously beneficial modification since Basso discloses using surface normal of the 3D models for virtual lighting.	While the combination of Basso, Trivedi, Dedhia, and Imber does not explicitly disclosed, Michielin discloses creating a three-dimensional (3D) mesh based on the surface normals; (paragraph [0009] reciting “In some embodiments, the method may include calculating surface normal vectors corresponding to positions in a 3D space of a plurality of feature points that are visible in ones of the plurality of 2D images. The generating the second process 3D mesh representation of the physical object may be based on the calculated surface normal vectors.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, and Imber with Michielin in order to generate a 3D model of the head as disclosed in Basso.  This is an obviously beneficial modification as the 3D model mesh generated from surface normals allows for some teachings of Basso to be achieved and the surface normals are also required in Basso for properly rendering virtual light on that 3D mesh object.
17.	Regarding Claim 11 (New), Trivedi further discloses The computing device of claim 10, wherein the operations further comprise displaying the relighted frame on a display screen of the receiving device.  (paragraph [0003] reciting “Video cameras have been used to capture video images for various applications such as surveillance, machine vision, security monitoring, inspection, sensing and detection. In these and other applications, the captured video images may be sent to a nearby or remote image processing device to be processed and displayed. Digital image processing techniques may be used to process the video images to extract information from the video images.”
	The processing of the image that is performed in Basso can be perform on a receiving device that receive image of the user at the other end of video conference call.)

18.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Basso, in view of Trivedi, In view of Dedhia, in view of Imber, in view of Michielin and further in view of Marin et al. (U.S. Patent Application Publication No. 2018/0047208 A1)
19.	Regarding Claim 4 (New), while the combination of Basso, Trivedi, Dedhia, Imber, and Michielin does not explicitly disclose, Marin discloses The non-transitory computer-readable medium of claim 2, wherein the surface normals define a reflection direction. (paragraph [0133] reciting “To render the surface's diffuse component under a single point illuminant or virtual light source, the diffuse reflection color vector is multiplied by the cosine of the angle between the surface normal and the direction to the light sources. In addition, its color is combined with the color of the light source, for example using the standard diagonal (Von Kries) model, whereby the red, green, and blue components of the light source color are each multiplied by the red, green, and blue components of the diffuse reflection color vector.”  	Thus, the diffuse reflection color vector is determined through surface normal and direction of light source.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, Imber, and Michielin with Marin in order to generate more realistic diffuse reflection color vectors.  This is a beneficial modification since using normals to calculate reflection of virtual light allows for more realistic reflection of virtual light rays off the 3D mesh object.
20.	Regarding Claim 12 (New), while the combination of Basso, Trivedi, Dedhia, Imber, and Michielin does not explicitly disclose, Marin discloses The computing device of claim 10, wherein the surface normals define a reflection direction.  . (paragraph [0133] reciting “To render the surface's diffuse component under a single point illuminant or virtual light source, the diffuse reflection color vector is multiplied by the cosine of the angle between the surface normal and the direction to the light sources. In addition, its color is combined with the color of the light source, for example using the standard diagonal (Von Kries) model, whereby the red, green, and blue components of the light source color are each multiplied by the red, green, and blue components of the diffuse reflection color vector.”  	Thus, the diffuse reflection color vector is determined through surface normal and direction of light source.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, Imber, and Michielin with Marin in order to generate more realistic diffuse reflection color vectors.  This is a beneficial modification since using normals to calculate reflection of virtual light allows for more realistic reflection of virtual light rays off the 3D mesh object.

21.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basso, in view of Trivedi, In view of Dedhia, in view of Imber, in view of Michielin and further in view of Lee et al. (U.S. Patent Application Publication No. 2016/0048988 A1)
22.	Regarding Claim 7 (New), while the combination of Basso, Trivedi, Dedhia, Imber, and Michielin does not explicitly disclose, Lee discloses The non-transitory computer-readable medium of claim 2, wherein adding the virtual light includes computing adjustments to color values of the plurality of pixels based on a type of the virtual light or a position of a light source of the virtual light. (paragraph [0106] reciting “According to at least some example embodiments, the processor may reflect a visual effect by the virtual light source 911 set on the background layer 910, in an adjacent region of the object 941 of the object layer 920. For example, a shadow 942 formed by a light source effect by the virtual light source 911 may be displayed in the adjacent region of the object 941. Here, an area, a color, a brightness, and the like of the shadow 942 may be determined based on a distance between the virtual light source 911 and the object 941, a color of the virtual light source 911, a light intensity of the virtual light source 911, and the like.”  
	Therefore, the type of color of the virtual light affects the color of the pixels at least corresponding to the 3D mesh object.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, Imber, and Michielin with Lee in order to generate more realistic coloring based on the virtual light source.  It is obviously beneficial to generate a virtual world based on the color and intensity of the virtual light source from the 3D mesh because it looks more realistic to do so.
23.	Regarding Claim 15 (New), while the combination of Basso, Trivedi, Dedhia, Imber, and Michielin does not explicitly disclose, Lee discloses The computing device of claim 10, wherein adding the virtual light includes computing adjustments to color values of the plurality of pixels based on a type of the virtual light or a position of a light source of the virtual light. (paragraph [0106] reciting “According to at least some example embodiments, the processor may reflect a visual effect by the virtual light source 911 set on the background layer 910, in an adjacent region of the object 941 of the object layer 920. For example, a shadow 942 formed by a light source effect by the virtual light source 911 may be displayed in the adjacent region of the object 941. Here, an area, a color, a brightness, and the like of the shadow 942 may be determined based on a distance between the virtual light source 911 and the object 941, a color of the virtual light source 911, a light intensity of the virtual light source 911, and the like.”  
	Therefore, the type of color of the virtual light affects the color of the pixels at least corresponding to the 3D mesh object.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, Imber, and Michielin with Lee in order to generate more realistic coloring based on the virtual light source.  It is obviously beneficial to generate a virtual world based on the color and intensity of the virtual light source from the 3D mesh because it looks more realistic to do so.

24.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basso, in view of Trivedi, In view of Dedhia, in view of Imber, in view of Michielin and further in view of Romanenko et al. (U.S. Patent Application Publication No. 2018/0068540 A1)
25.	Regarding Claim 9 (New), while the combination of Basso, Trivedi, Dedhia, Imber, and Michielin does not explicitly disclose, Romanenko further discloses The non-transitory computer-readable medium of claim 2, wherein segmenting the frame includes applying a temporal low pass filter. (paragraph [0019] reciting “Altering the video involves one or more of the following: zooming or cropping into a region of interest or an object of interest; segmenting the video to separate certain object(s) from the background; blurring to remove background details; using a low pass-filter to remove certain areas, such as background details; …”  	The low pass filter is temporal since it is applied discretely and not constantly.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, Imber, and Michielin with Romanenko in order to remove background from the generated image.  It is obviously beneficial to use low pass filter to remove background from image after generating the 3D head mesh as it allows the focus of the video conference to be on the person speaking and now background imagery which can become distraction.  
26.	Regarding Claim 17 (New), while the combination of Basso, Trivedi, Dedhia, Imber, and Michielin does not explicitly disclose, Romanenko further discloses The computing device of claim 10, wherein segmenting the frame includes applying a temporal low pass filter. (paragraph [0019] reciting “Altering the video involves one or more of the following: zooming or cropping into a region of interest or an object of interest; segmenting the video to separate certain object(s) from the background; blurring to remove background details; using a low pass-filter to remove certain areas, such as background details; …”  	The low pass filter is temporal since it is applied discretely and not constantly.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Basso, Trivedi, Dedhia, Imber, and Michielin with Romanenko in order to remove background from the generated image.  It is obviously beneficial to use low pass filter to remove background from image after generating the 3D head mesh as it allows the focus of the video conference to be on the person speaking and now background imagery which can become distraction.  

Allowable Subject Matter
27.	Claims 5-6, 8, 13-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
28. 	The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the limitation wherein the operations further comprise setting the depth value of each background pixel to a fixed depth value which is not disclosed nor suggested by the cited references, singly or in combination.
29.	Claim 6 depends from claim 5.
30.	Claim 8 recites the limitation The non-transitory computer-readable medium of claim 2, wherein the virtual light is a ring light, and wherein adding the virtual light comprises relighting the frame such that objects in the foreground are illuminated and objects in the background appear dark which is not disclosed nor suggested by the cited references, singly or in combination.
31.	Claim 13 recites the limitation The computing device of claim 10, wherein the operations further comprise setting the depth value of each background pixel to a fixed depth value which is not disclosed nor suggested by the cited references, singly or in combination.
32.	Claim 14 depends from claim 13.
33.	Claim 16 recites the limitation wherein the virtual light is a ring light, and wherein adding the virtual light comprises relighting the frame such that objects in the foreground are illuminated and objects in the background appear dark which is not disclosed nor suggested by the cited references, singly or in combination.

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611